Title: To Thomas Jefferson from James Yard, 12 June 1792
From: Yard, James
To: Jefferson, Thomas


St. Croix, 12 June 1792. General Walterstorff has informed him of instructions received from Copenhagen to the following effect: “The General and Council of St. Croix are to allow Mr. Yard the Title of Consul, and are to receive his Representations. His Rights and Priviledges cannot however be determined until the Negociation concerning a Treaty of Commerce between Denmark and the United States, which draws near to a Conclusion, is finished.” The health of his family requiring a change of climate, he informs TJ of his proposal to spend the next winter in America.
